PER CURIAM.
Appellant moves for an appeal from a judgment of the Wolfe Circuit Court, Ervine Turner, Judge, against him in favor of Lucille Whisman for $500 and Colonel Whisman for $100.
*150The action arose out of the collision of an automobile driven by appellant and an automobile driven by Colonel Whisman, in which Lucille Whisman was a passenger. The evidence presented a jury question as to the negligence of the respective parties. The proof supports the jury’s verdict and award of the above amounts. We find no error in the record to justify a reversal of the judgment.
The motion for an appeal is denied, and the judgment is affirmed.